Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
3.	In the claim listing of 2/18/21 claims 1-19 are pending in this application and are under prosecution. Claims 1 and 15 are amended. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks pg. 5).

Withdrawn Rejection and Response to the Remarks
4.	The previous rejection claims 1-19 under 35 USC 103 as being unpatentable over Steemers in view of Khoja and further in view of Bruchovsky has been withdrawn in view of amendments to claim 1. The arguments regarding said rejection have been fully considered (Remarks, pgs. 5-6). They are moot in view of withdrawn rejection necessitated by the amendments to claim 1.

 	The arguments as they pertain to the new rejection over Steemers in view of Khoja and further in view of Kensche have been fully considered. They are not persuasive for the following reasons.
The arguments are directed to none of the applied references teach or suggest generating nucleosome material employing the steps of claim 1, of “recovering the nucleosome material having the size of 147 to 195bp as synthetic cfDNA reference material having properties which mimic naturally occurring cfDNA; and providing the nucleosome material as synthetic cfDNA reference material to verify an accuracy of a diagnostic test for naturally occurring cfDNA” (Remarks, pg. 5, paragraphs 3 and 4).
The arguments have been fully considered and they are not persuasive for the following reasons.
Applicant is reminded that in this office action claim 1 is rejected over Steemers in view of Khoja and further in view of Kensche. As discussed below, the steps of claim 1 not taught by Steemers are taught by Khoja and Kensche. Both Khoja and Kensche provide teachings, suggestions and motivations to include the steps missing from Steemers.
Steemers teaches the steps of claim 1 including formaldehyde fixed chromatin fragmentation (i.e., shearing) by mechanical means (such as nebulization, sonication and hydro shear), chemical means or enzymatic means (paragraphs 0028-0032 and 0040) and further teaches extracting nucleosomal DNA, wherein the nucleosomal DNA 
The teachings of Kensche are specifically applied for the steps of shearing the formaldehyde fixed chromatin and treating the sheared chromatin with a micrococcal nuclease enzyme (MNase) for releasing mononucleosomal material having a size of 147 bp, which allows the characterization of the nucleosome landscape and provides structural and regulatory framework to the transcriptional process of the cell, which paves the to find better therapeutics, thus providing motivation to include the step of formaldehyde crosslinking of the chromatin and digesting the chromatin with the micrococcal nuclease of Kensche in the method Steemers in view of Khoja.
With regard to the newly added limitation of claim 1 of “recovering the nucleosome material having the size of 147 to 195 bp as synthetic cfDNA reference material having properties which mimic naturally occurring cfDNA; and providing the nucleosome material as synthetic cfDNA reference material to verify an accuracy of a 
In other words the isolated nucleosomal material of 147 bp DNA (i.e., synthetic material) was known in the art before the effectively filed date of the claimed invention as taught by Steemers and Kensche. Also the use of reference (i.e., standard or ladder) size markers to identify the size of the nucleosomal DNA material were known in the art before the effective filing date of the claimed invention as further evidenced by Kensche (Fig. 1B, 100 bp ladder) or Khoja (100 bp ladder or 1kb ladder, Figs. 3-6). In other words use of synthetic size reference marker was routinely used before the effectively filed date of the claimed invention for verifying the size of the nucleic acid obtained from sonication or treatment with micrococcal nuclease.
The artisan would recognize that it would have been obvious to use the isolated nucleosomal 147 bp DNA of Steemers and/ or Kensche coupled with common sense and the knowledge of a person of ordinary skill in the art in the method of Steemers in view of Khoja and further in view of Kensche with a reasonable expectation of success with the expected benefit of having 147 bp specific size marker having properties which mimic naturally occurring cfDNA and providing the nucleosome material as synthetic cfDNA reference material to verify an accuracy of a diagnostic test for naturally 
Also, the Federal Circuit recognized that in view of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), common sense must be considered when analyzing obviousness (B/E Aerospace, Inc. v. C&D Zodiac, Inc., 962 F.3d 1373 (Fed. Cir. June 2020). 
In the instant case, the use of isolated reference marker (i.e., synthetic marker) to verify the size of the other nucleic acid sizes were well known in the art before the effective filing date of the claimed invention. The artisan having ordinary skill in the art would be motivated to use the nucleosomal material of 147 bp of Steemers in view of Khoja and further in view of Kensche as a synthetic cfDNA reference material having properties which mimic naturally occurring cfDNA and providing the nucleosome material as synthetic cfDNA reference material to verify an accuracy of a diagnostic test for naturally occurring cfDNA to identify the pattern of cfDNA from maternal blood sample for noninvasive prenatal diagnosis (e.g. see, Lo et al, Sci Transl Med 2, 2010, 61ra9161ra91; Introduction section). 
For the reasons discussed above, contrary to the applicant’s arguments, it maintained that the limitations of instant claims 1-19 are obvious over Steemers in view of Khoja and further in view of Kensche as further evidenced by Lo. 


Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	 
6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al (US 2009/0191563, cited in the previous office action) in view of Khoja et al (Poster presentation at CHIP meeting in May 21, 2009, pg. 1, cited in the previous office action) and further in view of Kensche et al (Nucleic Acids Research, 2016, 44, 2011). 
The routine conventional well established step of Covaris Adaptive Focused Acoustics (AFA) shearing the chromatin in the size range of 100 bp to 5K bp as applied to the rejection of claim 1 is further evidenced by Khoja et al (Poster presentation at 6th Annual, Sequencing, Finishing, Analysis in the future meeting, Santa Fe, New Mexico, June 1 to June 3, 2011, pgs. 1-160, cited in the previous office action). The routine conventional well established step of the size distribution of cell free DNA fragments bearing correspondence nucleosomes (~147 bp) and nucleosome + linker histone (167 bp) as applied to the rejection of claim 1 is further evidenced by Snyder et al (Cell, 2016, 164, 57-68), and Lo et al (Sci Transl Med 2, 2010, 61ra9161ra91) and Holdenrieder et al (Clinical Chemistry, 51, 1544- 1546).
With regard to preamble of “A method for generating cfDNA reference material” eMPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a 
With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). 
In the instant case, as discussed below the steps of claims 1-19 are obvious over Steemers in view of Khoja and further in view of Kensche as further evidenced by Snyder and Lo and thus is prima facie obvious in the absence of new or unexpected results.
Steemers, Khoja and Kensche teach a method for chromatin shearing and therefore analogous arts. Steemers teaches the steps of claim 1 including formaldehyde fixed chromatin fragmentation (i.e., shearing) by mechanical means (such as nebulization, sonication and hydro shear), chemical means or enzymatic means, but does not specifically teach the step shearing the fixed chromatin using an acoustic energy, which is taught by Khoja being a gentle non-destructive method of shearing chromatin and produces a tight distribution of sheared fragments in the size range of 100 bp to 5 Kbp, which is considered as the gold standard for DNA fragmentation used with all next generation sequencing (NGS) platforms in many labs including all the large sequencing centers around the world compared to sonication method that has wide distribution, reduced specificity higher variance and perhaps even stripping protein complexes from the genomic DNA. The teachings of Kensche are specifically applied 
Regarding claim 1, Steemers teaches the steps of formaldehyde fixed chromatin fragmentation (i.e., shearing) by mechanical means (such as nebulization, sonication and hydro shear), chemical means or enzymatic means (paragraphs 0028-0032 and 0040) and further teaches extracting nucleosomal DNA, wherein the nucleosomal DNA is about 146 bp and the DNA is gel purified (Fig. 1 and paragraphs 0030 and 0041).The artisan would recognize the steps of extracting and purifying the nucleosomal DNA 146 bp of Steemers amounts to recovering the nucleosome material having the size of 147 bp  DNA. 
Steemers also teaches “Fragmentation of polynucleotide molecules with parts protected by proteins such as histones assembled into chromatin may be carried out by fragmentation methods known in the art. For example, mechanical means (such as nebulization, sonication and hydro shear), chemical means or enzymatic means” (paragraphs 0028-0032 and 0040), which meets the limitation of shear the fixed chromatin into sheared fixed chromatin fragments. The artisan would recognize that the teachings any methods of fragmenting nucleic acids known in the art of Steemers can include other methods such as ultrasound or acoustic energy. Steemers does not specifically teach the acoustic energy to shear the fixed chromatin having a size of 1kbp to 5kbp, which is taught by Khoja.

One having ordinary skill in the art would recognize that the inclusion of fragmenting the fixed chromatin by acoustic energy of Khoja in place of shearing by sonication method of Steemers would require some routine optimization, which is within the skills of one having ordinary skill in the art, especially when Khoja teaches the instructions to carry out the steps of providing chromatin, fixing the chromatin and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute generic sonication step of Steemers with the acoustic energy of Khoja with a reasonable expectation of success with the expected benefit of having sheared fragments in the size range of 100 bp to 5 Kbp, which is considered as the gold standard for DNA fragmentation used with all next generation sequencing (NGS) platforms in many labs including all the large sequencing centers around the world of Khoja compared to sonication method of Steemers that has wide distribution, reduced specificity higher variance. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting one known step for sample shearing with the better step of using acoustic energy for maximizing shearing of the sample as exemplified by Khoja.
Steemers teaches fragmentation of the chromatin with micrococcal nuclease results in mono-nucleosomal fragments having DNA fragment sizes of about 146 bp, di-nucleosomal fragments have DNA fragment sizes of about 300 bp comprising two nucleosome cores or trinucleosomes linked by a linker region of undigested DNA and even higher sized DNA fragments (Fig. 1 and paragraphs 0027, 0030 and 0032-0033). 
One having ordinary skill in the art would recognize that the treatment of sheared, fixed chromatin fragments with micrococcal nuclease enzyme digesting the chromatin in the linker region of the DNA between nucleosomes generating nucleosome 
Also, the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). In the instant case, the claimed size having 147 bp to 195 bp is an obvious variant of the 146 bp to 300 bp taught by Steemers. 
As discussed above, regarding claim 1, Steemers in view of Khoja does not specifically teach the step digesting the sheared chromatin with an enzyme.
However, the concept of formaldehyde crosslinking of the chromatin and digesting the fixed chromatin with the micrococcal nuclease was known in the art before the effective filing date of the claimed invention was made as taught by Kensche, who teaches a method for cross linking the chromatin with formaldehyde and digesting with micrococcal nuclease to generate nucleosome material having a size 147 bp fragment   (Figs. 1A, 1B and supplementary figures 1A and 1B; and their associated description the text) and further teaches releasing mononucleosomal material having a size of 147 bp allows the characterization of the nucleosome landscape and provides structural and regulatory framework to the transcriptional process of the cell (Abstract, pg. 2122, column 2, second paragraph), which paves the to find better therapeutics, thus 
The artisan would recognize while combining the step of Kensche in the method of Steemers in view of Khoja, some routine optimization is needed, which is within the skills of one having ordinary skill in the art because both Steemers and Khoja teach using fixed chromatin DNA for shearing. The artisan would be motivated to include the step of Kensche in the method of Steemers in view Khoja because it allows better understanding of the nucleosome landscape in the cell and provides structural and regulatory framework to the transcriptional process of the cell, which paves the way to find better therapeutics.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of Kensche in the method of Steemers in view Khoja with a reasonable expectation of success with the expected benefit of better understanding of the nucleosome landscape in the cell and provides structural and regulatory framework to the transcriptional process of the cell, which paves the way to find better therapeutics as exemplified by Kensche.
With regard to the newly added limitation of claim 1 of recovering the nucleosome material having the size of 147 to 195 bp as synthetic cfDNA reference 
In other words the isolated nucleosomal material of 147 bp DNA (i.e., synthetic material) was known in the art before the effectively filed date of the claimed invention. Also the use of reference (i.e., standard or ladder) size markers to identify the size of the nucleosomal DNA material were known in the art before the effective filing date of the claimed invention as further evidenced by Kensche (Fig. 1B, 100 bp ladder) or Khoja (100 bp ladder or 1kb ladder, Figs. 3-6). Also, the use of synthetic size marker was routinely used for verifying the size of the nucleic acid obtained from sonication or treatment with micrococcal nuclease.
Furthermore, the Federal Circuit recognized that in view of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), common sense must be considered when analyzing obviousness (B/E Aerospace, Inc. v. C&D Zodiac, Inc., 962 F.3d 1373 (Fed. Cir. June 2020).
As discussed above, in the instant case the artisan would recognize that major source of cfDNA is from nucleosomal DNA of sizes ranging from 147 bp to 195 bp. 
Thus it would have been obvious to use the isolated nucleosomal 147 bp DNA of Steemers and Kensche coupled with common sense and the knowledge of a person pf ordinary skill in the art in the method of Steemers in view of Khoja and further in view of Kensche with a reasonable expectation of success with the expected benefit of having 147 bp specific size marker having properties which mimic naturally occurring cfDNA and providing the nucleosome material as synthetic cfDNA reference material to verify an accuracy of a diagnostic test for naturally occurring cfDNA. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including 147 bp DNA from nucleosomal material which is routinely practiced in the art as exemplified by Kensche. 
The artisan would recognize that the steps taught by of Steemers in view of Khoja and further in view of Kensche of claim 1 also meet the limitation of the preamble of method for generating cfDNA reference material recited in generality.
The teachings of Steemers in view of Khoja and further in view of Kensche regarding the following dependent claims are discussed below.
Regarding claim 2, as discussed above while rejecting claim 1, Steemers teaches the micrococcal enzyme (paragraph 0030).
Regarding claims 3 and 4, Steemers in view of Khoja and further in view of Kensche teaches the step of providing chromatin includes providing whole cells with 
Regarding claims 5-8 and 10-12, Steemers in view of Khoja and further in view of Kensche teaches exposing the whole cells to focused acoustic energy to lyse the cells, which includes lysing both plasma membranes and nuclear membranes of the whole cells, the step of treating the chromatin occurs after plasma membranes and nuclear membranes are lysed, the step of exposing the whole cells includes lysing plasma membranes of the whole cells, and wherein the step of treating the chromatin includes treating the chromatin with formaldehyde while the chromatin is contained in a corresponding nuclear membrane (Khoja, Formaldehyde cross linking and Nuclei preparation, Chromatin shearing sections; Kensche Figs. 1A, 1B and supplementary figures 1A and 1B; and their associated description the text). The artisan would recognize that the nuclei isolation requires plasma membranes and nuclear membranes lysing. Also, the routine, well established and conventional step of isolating nuclei from whole cells using micrococcal nuclease (MNase) and chromatin that require plasma and nuclear membrane lysing as applied to the rejection of said claim is further evidenced by Babiarz et al (WO 2015/048535, cited in the previous office action, pgs. 19 and 20). 
The artisan would also recognize that the limitation of claims 10-12 requiring step of exposing the fixed chromatin includes exposing whole cells that contain the fixed chromatin to focused acoustic energy to lyse plasma membranes and nuclear membranes of the whole cells, wherein the steps of exposing the fixed chromatin and exposing the whole cells are performed with the fixed chromatin and whole cells in a same buffer solution, wherein the step of exposing the fixed chromatin includes using 
	Regarding claim 9, Steemers teaches a varieties of cells from biopsies or laser captured cells, limited archival tissues, embryoid bodies, small model systems, and difficult to cultivate organisms such as Microsporidia (paragraph 0018). Khoja teaches mouse spleen and testis cells (Formaldehyde cross linking section). Also, the routine, well established and conventional source of cells of different types including specific cancer cell lines or GM cell lines for a verities of uses available from ATCC or  Coriell Cell Repository is further evidenced by Babiarz (Example 3). Thus artisan would recognize that the limitation of whole cells are cells from the GM24385 cell line, would be a mere design choice because chromatin comprises conserved histones to which the DNA wraps around, which are fairly conserved during evolution, thus would not have changed the cfDNA reference material and thus would be an obvious improvement over Steemers in view of Khoja and further in view of Kensche.
Regarding claims 13 and 14, Steemers teaches the step of treating the sheared, fixed chromatin with a micrococcal enzyme (paragraph 0030 and 0032-0033), which enzymatically digesting the linker regions of the DNA to form single nucleosomes (paragraph 0027) and providing the combined nucleosome material and DNA fragment size of 146 bp to 300 bp nucleotides (Fig. 1 and paragraphs 0030-0031), which is within the size range of 165 to 180 bp. 
	Regarding claim 15, Steemers teaches that the method can be used to identify insertion or deletion mutation by comparing the fragment size of the reference material 
Also the routine, conventional step of having mutations in the p16 tumor suppressor gene, which are known mutations, thereby creating the cfDNA reference material as further evidenced by (Zheng, cited in the previous office action, paragraph 0006). 
	Regarding claim 16, Steemers in view of Khoja and further in view of Kensche teaches the step of exposing the fixed chromatin includes providing the fixed chromatin in a vessel and positioning at least a portion of the vessel in a fluid coupling medium that transmits focused acoustic energy to the vessel (Khoja, 2009 Appendix A). 
	Regarding claim 17, Steemers in view of Khoja and further in view of Kensche teaches the step of exposing the fixed chromatin includes arranging focused acoustic energy to have a duty cycle (i.e., duty factor) of 10% or 20%, and a peak incident power (PIP) between low power or full power (Khoja, 2009, Covaris S2 setting section). The routine, conventional setting of Covaris AFA to have a duty cycle (i.e., duty factor) of between 0% and about 40%, and a peak incident power (PIP) between 0 watts and about 150 watts is further evidenced by Laugharn (cited in the previous office action, claim 27), which is within the duty cycle of 10% or less (e.g., 5% of duty cycle), and a peak incident power (PIP) of 20W to 200W (e.g., 25 W power).

	Regarding claim 19, as discussed above while rejecting claim 1, Steemers in view of Khoja and further in view of Kensche teaches the steps of treating the chromatin, exposing the fixed chromatin, and treating the sheared, fixed chromatin and a tube (Khoja, 2009, Appendix A and Chromatin shearing section). One having ordinary skill in the art would recognize that  the treating chromatin with formaldehyde, sheared by focused acoustic energy, and treated with the enzyme, and the nucleosome material flows out of the chamber would amount to routine optimization for saving time and cost of preparing nucleosomal material from the sample.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the steps of claim 19 in the processing chamber of Khoja with the added advantage of processing small amount of sample with reasonable expectation of success for recovering the sheared digested chromatin sample comprising the nucleosomal material. An artisan having ordinary skill in the art 

Conclusion
7.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634